Citation Nr: 0510192	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-32 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to April 17, 2001, 
for the grant of service connection for diabetes mellitus.

2.  Entitlement to an initial rating in excess of 60 percent 
for diabetes mellitus.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to March 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision rendered by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which awarded service connection for 
the veteran's diabetes mellitus, type I.  An initial 
disability evaluation of 40 percent, effective from April 17, 
2001, was assigned for this disability.  The veteran 
perfected a timely appeal of the effective date and the 
initial disability evaluation assigned for this disability.  

During the course of the appeal, the RO issued a rating 
action in August 2003 that awarded an increased rating of 60 
percent for the veteran's diabetes mellitus, effective from 
April 17, 2001.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the veteran's 
appeal of the initial disability rating assigned for his 
service-connected diabetes mellitus remains open.


FINDINGS OF FACT

1. The veteran first raised a claim for service connection 
for diabetes mellitus in an application for VA compensation 
received by the RO on April 17, 2001.  

2.  In an October 2001 rating decision, the RO awarded 
service connection for the veteran's diabetes mellitus, 
effective April 17, 2001. 

3.  The veteran's diabetes mellitus is manifested by use of 
insulin four times a day and a restricted diet with frequent 
episodes of hypoglycemia and stable weight.  

4.  The veteran's diabetes mellitus is not manifested by 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.   


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 17, 
2001, for the grant of service connection for diabetes 
mellitus are not met.  38 U.S.C.A. §§ 1110, 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.400 (2004).

2.  The criteria for an initial rating in excess of 60 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7913 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations are applicable to the present 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2004).  The Act and the implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.
 
In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letter dated in April 2003, prior to the January 2005 
supplemental statement of the case.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's case has been obtained and the veteran has been 
afforded several VA examinations.  The veteran has not 
identified any additional evidence that could be obtained to 
substantiate his claims, nor has either requested that the 
Board remand for further development of his case

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Evidentiary Background

The record reflects that the veteran was diagnosed with 
diabetes mellitus, type I, while serving on active duty in 
the Marine Corps after developing symptoms of increased 
thirst, fatigue, and general malaise.  He also had a 10 to 13 
pound weight loss.  At the time of his discharge from active 
duty, he required insulin. He was medically discharged due to 
his diabetes mellitus.  

Private treatment records from Harvard Pilgrim Health Care 
dated from May 1985 to February 2000 show treatment for 
various conditions including diabetes mellitus beginning in 
1997.  During this time, the veteran was prescribed insulin.  
In April 1999, he was noted to have a history of frequent 
hypoglycemic episodes.  

The record does reflect that the veteran received treatment 
at hospital emergency rooms for his diabetes mellitus in July 
2000.  In particular, he received treatment for hypoglycemia 
and was released.  

The record reflects several instances wherein emergency 
medical care was given to the veteran outside of a hospital 
or clinical setting.  In January 2001, he was treated by 
emergency medical technicians (EMTs) for a hypoglycemic 
reaction.  The record reflects that he refused transportation 
to a hospital at that time.  

A January 2001 VA outpatient treatment record indicates that 
the veteran took insulin for his diabetes.  It was noted that 
he had not seen a doctor for a year or more and had been 
getting his insulin from an old prescription.  He took 
insulin several times a time a day.  He denied any sleep 
problems, fatigue, weakness, fevers, chills, night sweats, 
easy bruising, weight loss or gain, or swollen glands.  
Diabetic foot visual and pedal pulse examination revealed 
normal feet.  Likewise, he had normal foot sensation.  

During follow up treatment in February 2001, he reported 
lightheadedness and weakness.  He continued to have a wide 
range of blood sugar.  He had similar complaints in March 
2001 when it was noted that his diabetes was not well 
controlled.  The importance of diet, exercise, and insulin 
was discussed at that time.  

The RO received the veteran's completed VA Form 21-526, 
Application for Compensation and Pension, requesting service 
connection for diabetes mellitus on April 17, 2001.

VA treatment records from April to September 2001 show 
continued treatment for diabetes mellitus.  He was noted to 
have lightheadedness in June 2001, but had learned to live 
with the feeling.  He attributed his lightheadedness to a 
decrease in his blood sugar.  

The veteran also received emergency medical treatment from 
EMTs in May 2001, June 2001, and August 2001, for problems 
associated with hypoglycemia.  On each occasion, he refused 
transportation to a hospital and responded well with food and 
intravenous glucose treatment.  

The veteran was afforded a VA diabetes mellitus examination 
in September 2001.  He was noted to be quite brittle and had 
a history of several severe hyperglycemic episodes including 
one on the date of the examination.  A recent eye examination 
revealed no retinopathy and he had no symptoms of 
cardiovascular disease.  The veteran's diabetes impacted his 
life considerably because he was always on guard for 
hypoglycemic episodes which prevented him from carrying on a 
more leisurely and less regimented meal and general life 
plan.  He was currently a student studying music and 
composition.  He also worked professionally as a drummer in a 
band.  Physical examination revealed a tall pleasant man in 
no acute distress.  Examination of his feet failed to reveal 
any ulcerations or other lesions, calluses, etc.  His 
peripheral vascular system revealed normal full dorsalis 
pedis and posterior tibial pulses. 

In November 2001, the veteran refused further medical 
treatment after being treated by EMTs.  

Subsequent treatment records show continued outpatient 
treatment for his diabetes mellitus.  A treatment record in 
January 2002 notes that he had two episodes of hypoglycemia 
requiring assistance by EMTs.  These incidents occurred in 
the early morning and it appeared that they may have been 
provoked by a pattern of insulin use that he developed that 
included taking Humalog insulin whenever he eats or drinks.  
It was his impression that he should take a small dose of 
Humalog for food intake.  It was suggested that he omit 
frequent Humalog insulin use.  An April 2002 treatment record 
notes that the veteran had less hypoglycemic reactions since 
he began taking less Humalog.  

The veteran reported to private emergency rooms in April 2002 
and May 2002 for hypoglycemic reactions.  

A May 2002 treatment record indicates that the veteran 
completed the Boston Marathon finishing in 5 hours and 30 
minutes.  He reported some hypoglycemia during the race that 
he treated by eating more.  However, he had a severe episode 
of hypoglycemia following the race that required transient 
hospitalization.
 
On two occasions in July 2002, EMTs were called to give the 
veteran medical attention.  It was noted that the veteran was 
lethargic and confused secondary to hypoglycemia.  On the 
other occasion, the veteran's mother found it difficult to 
arouse the veteran.  When the EMTs arrived, the veteran was 
oriented, but slow to respond.  He had ingested a Slimfast 
prior to the arrival of the EMTs.  Both times, the veteran 
refused transportation to the hospital.  On another occasion 
in July 2002, he was transported to the hospital where he was 
treated in the emergency room for hypoglycemia.

Twice in November 2002, EMTs treated the veteran for problems 
associated with his diabetes.  Similarly, he was treated for 
hypoglycemia by EMTs in May 2003 and June 2003.  The record 
reflects that he refused transportation to the hospital in 
each of these instances.  However, in December 2002, he was 
transported by EMT to a hospital and treated for a 
hypoglycemic reaction.  

A January 2003 record notes that he continued to run 8 miles, 
three days a week.  

In a May 2003 statement, the veteran's mother reported that 
the veteran had so many episodes of low blood sugar that she 
had lost count.  She has found him in his apartment 
completely unconscious on many occasions.  She has also 
received countless telephone calls and reports from area 
hospitals, friends of the veteran, and police officers 
telling her that the veteran was found unconscious and needed 
help.  She has had to call 911 approximately 15 times in the 
past few years for assistance for the veteran.  When the 
ambulance crew arrived, the veteran received intravenous 
glucose.  She would also give him a sugar drink or food.  

The veteran was afforded a VA diabetes mellitus examination 
in May 2003.  Despite working in various jobs since service, 
he complained that his work history was severely hampered by 
his diabetes.  He was presently unemployed, but continued to 
follow his vocation as a musician.  He continued to 
experience very frequent episodes of hypoglycemia four to 
five times per month.  Most episodes could be treated with 
sugar.  However, in the past six months, there were two 
episodes where he was found in his apartment and could not be 
awakened.  On those occasions, an ambulance was called and 
the veteran responded to treatment while in the ambulance.  
He reported that EMTs had been called to his house 3 or 4 
times in the past 6 months because of his hypoglycemia.  He 
had been transported to the emergency room 2 to 3 times in 
the last six months.  His weight had been stable over the 
past two years.  As far as restrictions in his activities, he 
felt that he had limited job opportunities or job retention 
due to his diabetes.  He was a very avid runner; however, his 
ability to run had been limited by frequent hypoglycemic 
reactions while he runs.  He denied any visual problems and 
no retinopathy was found during ophthalmologic examination in 
October 2002.  He denied any complaints suggestive of 
claudication or complaints suggestive of heart disease.  He 
had no neurologic symptoms of numbness in his toes or his 
fingers.  His present treatment included long and rapidly 
acting insulin.  He saw diabetic providers every 3 or 4 
months.  He denied any symptoms of anal pruritus or loss of 
strength.  

Physical examination revealed that the veteran was well-
nourished.  Evaluation of his head, eyes, ears, nose, and 
throat was remarkable for lack of funduscopic changes that 
would suggest retinopathy.  

Subsequent private records show that EMTs were called again 
to assist the veteran in September 2003 and October 2003 
after he was found in bed unresponsive to verbal stimuli by 
his mother.  The veteran responded to intravenous glucose and 
was quickly aroused.  He refused further medical attention 
and was released to his mother's care.  

An October 2003 statement from Dr. Paul R. Conlin, a VA 
physician, indicates that the veteran was under his care for 
type 1 diabetes mellitus that required a minimum of 4 insulin 
injections a day.    


Earlier Effective Date

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for 
diabetes mellitus dating back to his separation from military 
service.  Specifically, he maintains that, because his 
diabetes has been present since service, he should have been 
awarded benefits effective the date of his discharge.  

Under VA regulations, the effective date of an award of 
disability compensation to a veteran shall be the day 
following the date of discharge or release from service if an 
application therefore is received within one year from such 
date of discharge or release.  Otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  An informal claim 
is any communication or action indicating an intent to apply 
for one or more VA benefits.  The communication may be from 
the claimant, the representative, a Member of Congress or 
anyone acting as next friend of a claimant who is not sui 
juris.  38 C.F.R. § 3.155.  

Historically, the veteran separated from military service in 
March 1992.  At the time of his discharge, he had been 
diagnosed with diabetes mellitus.

While post service private clinical records note that the 
veteran was treated for diabetes mellitus as early as 1997 
and the record reflects that he had the disability since his 
active military service, a claim for service connection for 
this disorder was initially received by the RO on April 17, 
2001.  There is no earlier statement may be construed as an 
informal claim for that benefit.  Clearly, the claim for 
service connection was raised more than one year after the 
veteran's discharge from service.  Therefore, the date of 
receipt of the veteran's claim (April 17, 2001) is the 
earliest possible effective date for the grant of service 
connection for diabetes mellitus.

Additionally, the Board notes that while a treatment report 
may constitute an informal claim for some benefits, such as 
an increased rating for a condition already established as 
service connected or as a claim to reopen where compensation 
has been disallowed on the basis that the service-connected 
disability was not compensable in degree, such is not the 
case with respect to original applications for service 
connection where, as in the instant case, there has been no 
prior allowance or disallowance of a formal claim for service 
connection.  See 38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. 
App. 33 (1993).  

Unfortunately, the record does not establish that any claim 
for service connection for diabetes mellitus (either formal 
or informal) was filed with VA prior to April 17, 2001, many 
years after the veteran's discharge from active military 
service.  

Moreover, while the record does reflect that the veteran was 
seen with symptoms of diabetes mellitus years before he 
raised his claim in 2001, evidence as to earlier diagnosis 
and treatment for the conditions subsequently service 
connected is not determinative of the question of whether an 
earlier effective date for the award of service connection is 
warranted.  As previously noted, the pertinent regulation 
clearly provides that in cases where the application for 
compensation is not filed until more than one year from 
release from service, the effective date will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400(b)(2).  

The Board is sympathetic to the veteran's assertions; 
however, the governing law and regulations are very specific, 
and the Board is bound by them.  See 38 U.S.C.A. § 7104(c).  
As the record in this case clearly is devoid of any 
documentation that can be construed as a claim for service 
connection for diabetes mellitus prior to April 17, 2001, a 
date more than one year following the date of service 
discharge, there simply is no legal basis for assignment of 
an effective date for a grant of service connection for 
diabetes mellitus earlier than April 17, 2001 (the date of 
claim).  Hence, the claim for an earlier effective date must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


Claim for Higher Initial Rating for Diabetes

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002).  
Separate diagnostic codes identify the various disabilities.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  Id. at 
9.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran's diabetes mellitus is evaluated as 60 percent 
disabling under Diagnostic Code 7913.  Under this code, a 60 
percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent evaluation requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2004).  

A note to the foregoing Code provides that compensable 
complications of diabetes should be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.

The Board, in applying the criteria under 38 C.F.R., Part 
Four, Schedule for Rating Disabilities, to the veteran's 
symptomatology, must determine whether the criteria are to be 
applied conjunctively or disjunctively.  See Drosky v. Brown, 
10 Vet. App. 251, 255 (1997).  That is, the Board must 
determine whether all the listed criteria have to be met or 
only that certain criteria have to be met.  That involves 
whether the conjunctive, "and," is employed, or the 
disjunctive, "or."  As to Diagnostic Code 7913, the use of 
the words "and," "with," and "plus" clearly indicate 
that all criteria must be met to award a 100 percent rating.

While the record reflects numerous instances of treatment for 
hypoglycemic reactions by emergency medical personnel, the 
clinical and testimonial evidence does not reveal that 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus progressive loss of weight and 
strength, are part of the veteran's current diabetes 
disability, so as to warrant a 100 percent rating for 
diabetes mellitus under Diagnostic Code 7913.  The evidence 
demonstrates that the veteran requires insulin injections at 
least four times a day, has a restricted diet and regulates 
his activities.  While he has received treatment at the 
emergency room, he has not required any recent 
hospitalization for his diabetes mellitus.  Further, he does 
not make weekly visits to a diabetic care provider.  In 
addition, there is no evidence of any progressive loss of 
weight or strength.  During his recent VA examination, he was 
noted to have a stable weight.  Likewise, the veteran has not 
any optic, cardiac, or neurological complications as a result 
of his diabetes mellitus.  

Hence, the Board finds that, while the veteran meets some of 
the criteria for a 100 percent rating for diabetes under Code 
7913, the manifestations do not more closely approximate the 
criteria for the 100 percent rating than those for the rating 
currently assigned.  Since the initial rating, the evidence 
shows that his diabetes more closely approximates the 
criteria for a 60 percent rating under this code, and thus 
the lower rating of 60 percent is to be assigned.  38 C.F.R. 
§ 4.7.  The Board finds that the preponderance of the 
evidence is against the claim for an increased rating.  Thus, 
the benefit-of-the doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

	(CONTINUED ON NEXT PAGE)




ORDER

An effective date prior to April 17, 2001, for the grant of 
service connection for diabetes mellitus is denied.

An initial rating in excess of 60 percent for diabetes 
mellitus is denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


